Benham, Chief Justice.
Charles Eugene Lynch appeals his conviction for the murder of Mary Haynes, his 76-year-old grandmother.1 The evidence adduced at trial showed that Haynes asked a neighbor to call the police because “Chucky” was trying to kill her. When the responding police officer arrived, he saw Lynch run into the house, then found Haynes on her knees in the yard. She told him Lynch had kicked her in the side. Confronted by the police officer, Lynch, who was wearing military-style boots, said he did not know why Haynes made him beat her. Examination of Haynes at a hospital revealed bruises, but no indication of internal injuries. Five days later, however, she returned to the hospital and was found to have a perforated bowel, which the doctor who treated her on that occasion estimated to have occurred five days earlier. Although she survived surgery, Haynes died less than a month later of septicemia, triggered by the ruptured bowel. A physician testified that although there were circumstances other than beating and kicking which can cause a perforation of the bowel, none of those circumstances applied to Haynes.
The only issue Lynch raises on appeal is the sufficiency of the evidence to convict him, contending in particular that no one identified him as the perpetrator of the crime, and that the evidence did not establish that he caused Haynes’s death. The evidence set out above was sufficient to resolve the issues raised by Lynch and to authorize a rational trier of fact to find him guilty beyond a reasonable doubt of malice murder. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Payne v. State, 249 Ga. 354 (291 SE2d 226) (1982).

Judgment affirmed.


All the Justices concur.


 The crime occurred on January 20, 1994, and the victim died on February 22, 1994. Lynch was arrested for aggravated assault on January 20, and was indicted for malice murder and felony murder on June 7, 1994. Trial was conducted on January 9 and 10, 1995, resulting in a conviction for felony murder for which Lynch was sentenced to a term of life imprisonment. His motion for new trial was filed on January 19, 1995, and was denied, as amended, on June 2,1997. The appeal was docketed in this Court on July 3, 1997, and was submitted for decision on the briefs.